Filed 2/26/14 P. v. Denny CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B249241

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA315306)
         v.

ROBERT G. DENNY,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County. William C.
Ryan, Judge. Affirmed.
                                                         ______


         California Appellate Project, Jonathan B. Steiner and Kathleen C. Caverly, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
       This is an appeal from the denial of a petition for recall of sentence pursuant to
Penal Code section 1170.126.1 According to the declaration filed in support of the
petition, defendant Robert G. Denny III was sentenced on October 29, 2007, to
an indeterminate sentence of 25 years to life for attempted second-degree robbery.
The superior court denied Denny’s petition with prejudice on the ground that relief
under section 1170.126 is not available to defendants serving sentences for convictions
of serious or violent felonies within the meaning of subdivision (c) of section 1192.7.
Denny timely appealed.
       We appointed counsel to represent Denny on appeal. After examination of the
record, counsel filed an opening brief raising no issues and asking us independently to
review the record pursuant to People v. Wende (1979) 25 Cal.3d 436. We have examined
the entire record and are satisfied that appellant’s attorney has fully complied with her
responsibilities and that no arguable issues exist. (People v. Kelly (2006) 40 Cal.4th
106, 119, 124.) Under subdivision (c)(19) of section 1192.7, robbery is a serious or
violent felony. Under subdivision (c)(39) of section 1192.7, “any attempt to commit a
crime listed in this subdivision other than an assault” is a serious or violent felony.
Attempted second-degree robbery is therefore a serious or violent felony within the
meaning of subdivision (c) of section 1192.7. Defendants serving sentences for
convictions of felonies defined as serious or violent felonies by subdivision (c) of
section 1192.7 are not eligible for recall of sentence under section 1170.126. (See, e.g.,
§ 1170.126, subds. (b), (e)(1).) Denny’s petition was therefore properly denied.
       We advised Denny of his right to submit any contentions or issues that he wished
us to consider, and he timely filed a supplemental brief. We conclude that he has not
presented a meritorious argument for reversal of the trial court’s order. Denny argues
that his sentence is grossly disproportionate to the crime for which it was imposed, given
the facts of his case. That argument does not, however, address the strict statutory limits
that the Legislature placed on a petition for recall of sentence under section 1170.126,


1
       All subsequent statutory references are to the Penal Code.

                                              2
which the superior court correctly applied. Denny also argues that section 1170.126
expressly provides that it is not “intended to diminish or abrogate any rights or remedies
otherwise available to the defendant.” (§ 1170.126, subd. (k).) That is correct, but it
does not mean that such rights may be exercised or such remedies pursued on a petition
for recall of sentence under section 1170.126. Denny is ineligible for relief under
section 1170.126, so his petition for recall of sentence under that statute was correctly
denied.
                                      DISPOSITION
       The order is affirmed.
       NOT TO BE PUBLISHED.




                                                  ROTHSCHILD, Acting P. J.
We concur:



              CHANEY, J.



              JOHNSON, J.




                                             3